Citation Nr: 0022268	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  98-17 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from February 1969 to October 
1977; he had reserve service from November 1977 to September 
1990; he was recalled to active service for the Persian Gulf 
War from September 1990 to June 1991; and he was thereafter 
again placed in a reserve status from June 1991 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action which, among 
other things, denied service connection for a right shoulder 
disorder characterized as bursitis.  While the veteran filed 
a notice of disagreement with the adverse decision regarding 
his right shoulder in July 1998, and also with respect to 
adverse determinations regarding claims for service 
connection for disorders of the low back and right wrist, his 
October 1998 substantive appeal only perfected an appeal with 
respect to the issue of entitlement to service connection for 
a right shoulder disability.  Accordingly, that is the only 
issue properly perfected for appeal.  38 C.F.R. § 20.200 
(1999).  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran has been noted to have right shoulder 
bursitis or tendinitis with an X-ray finding of a small 
ossific round density at the level of the inferior glenoid 
which has been clinically related to a repetitive lifting 
injury which the veteran incurred following his recall to 
active service for the Persian Gulf War where he served as a 
flight engineer on military transport/airlift aircraft.  


CONCLUSION OF LAW

A right shoulder disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(d) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A current right shoulder disability is demonstrated and a 
March 1998 statement from a flight surgeon relates the 
current right shoulder disability to incidents of military 
service.  Thus, the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a).  

Law and Regulation:  In general, service connection may be 
established for disability resulting from disease or injury 
suffered in line of duty.  38 U.S.C.A. § 1110.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify disease 
entity, and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required only when the 
condition noted during service is not, in fact, shown to be 
chronic, or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  However, service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Facts:  A March 1990 service medical examination notes no 
disabilities of the upper extremities or the spine or other 
musculoskeletal systems.  The accompanying report of medical 
history completed by the veteran noted no arthritis, 
rheumatism or bursitis, no swollen or painful joints, and no 
painful shoulder.  The veteran was recalled to active duty 
for the Persian Gulf War in September 1990 and service 
personnel flight records submitted by the veteran show that 
he participated in numerous flight missions (sorties) in C 
141B aircraft as a flight engineer.  

In March 1991, there was a complaint of a painful right 
elbow.  The veteran denied trauma and noted that he played 
golf.  It was also noted that there had been "lots of bag 
drags of late."  The assessment was tendinitis of the right 
elbow but there was no finding with respect to the right 
shoulder.  The veteran was separated from active service in 
June 1991 and there does not appear to have been a formal 
service separation examination at that time.  The veteran 
continued in reserve service thereafter and a July 1992 
service medical examination again noted no abnormality of the 
upper extremities or spine or other musculoskeletal system.  
There was no accompanying report of medical history.  

A reserve service physical examination report from April 1995 
again noted no right shoulder, upper extremity, spine or 
other musculoskeletal defect.  However, the accompanying 
report of medical history completed by the veteran 
affirmatively recorded swollen or painful joints, and a 
painful or trick shoulder (or elbow).  A flying personnel 
service medical examination from March 1996 affirmatively 
noted right shoulder bursitis but a Cortisone injection had 
recently been made and it was currently asymptomatic.  
Another flying personnel service medical examination from 
February 1997 again noted occasional bursitis of the right 
shoulder which did not impact duty or performance.  

In December 1996, the veteran filed a claim for service 
connection for right shoulder bursitis.  He submitted a 
January 1996 statement from a private physician indicating 
that the veteran had a history of pain in the right shoulder 
although he could not recall any specific trauma.  His 
primary problem was with any type of overhead activity.  
Examination revealed pain directly over the subacromial 
bursa.  He had full range of motion but there were 
crepitations noted on such motion.  Impingement sign was 
positive with right shoulder abduction.  There was pain but 
no weakness on isolation of the supraspinous muscle.  X-rays 
of the shoulder were unremarkable and the impression was 
impingement syndrome of the right shoulder.

In January 1997, a fellow service member wrote that he and 
the veteran served during the Gulf War as C-141B flight 
engineers in the same squadron based at McChord Air Force 
Base (AFB), Washington.  Their reserve squadron had been 
called to active duty from September 1990 to June 1991.  
During this period, the squadron's mission was to transport 
cargo from military bases in the United States to Europe and 
to various locations in the Persian Gulf region.  He wrote 
that the veteran flew numerous missions during the war during 
which a typical air crew was required to carry 20-30 pieces 
of luggage and professional equipment on each flight 
throughout the mission, each piece weighing from 10 to 60 
pounds.  All luggage and equipment had to be removed from the 
aircraft between each flight, carried to the crew bus and 
subsequently carried to billeting or other locations.  
Loading luggage and equipment into this aircraft required 
that it be swung forward and back and up and through a door 
which was approximately 5 feet above the ground.  (Of course, 
C-141 aircraft are also all equipped with a rear loading 
ramp.)

In February 1997, the veteran was provided a VA examination 
where he provided an approximate six-year history of right 
shoulder pain.  The pain had been intermittent until one year 
previously when it became aggravated.  Cortisone injections 
had reduced symptoms but only temporarily.  The veteran had 
been prescribed an exercise regimen and was taking large 
doses of Motrin.  Physical examination revealed a restricted 
range of motion.  Right shoulder manual muscle testing for 
abduction and forward flexion was 4+/5, both with minor pain.  
External rotation, internal rotation and elbow flexion and 
extension and supination were all 5/5 for the right shoulder.  
Minor crepitus was also evident with active abduction.  The 
assessment from examination was that the veteran had mild 
bicipital and supraspinous tendinitis, only evident with 
palpitation.  There was a moderate loss of active abduction 
in the right shoulder over approximately 30 degrees.  This 
physician also wrote that the veteran's problem was 
"consistent with excessive lifting and abduction of his arm."

An April 1997 VA X-ray study was interpreted as showing a 
small round density at the level of the inferior glenoid 
which might represent an accessory ossicle or a post-
traumatic change.  

A September 1998 VA neurological examination noted that the 
veteran's strength was 5/5 in all extremities.  Sensory 
examination was normal to all modalities.  Reflexes were 
symmetric Grade II/IV in all extremities.  

In March 1998, the veteran's former senior flight surgeon 
wrote a statement in the veteran's behalf.  This senior 
military physician wrote that the veteran's military medical 
records indicated that he had discussed orthopedic problems 
in 1993 and 1994 and he also noted the record entry in 1991 
for elbow pain with a notation documenting that the veteran 
was moving baggage into and out of military aircraft.  This 
physician wrote that long-term and repetitive military air 
crew member hauling of luggage and equipment caused 
significant wear and tear of the shoulders.  He opined that 
ongoing wrist pain and right elbow pain "certainly would 
involve the right shoulder" with the same discomfort 
eventually.  He concluded that it was only logical that the 
veteran's right shoulder problems were attributable to his 
active duty military demands.  

Analysis:  A careful review of the evidence on file does not 
demonstrate that the veteran manifested a right shoulder 
disability which was clearly identified during active 
military service which ended in June 1991.  The March 1991 
notation regarding an apparent acute episode of right elbow 
tendinitis certainly does not document the onset of right 
shoulder disability, whether bursitis, tendinitis or 
otherwise.  The first clinical notations of right shoulder 
bursitis occur after active military service during 
examinations for reserve service completed in 1996 and 1997.  
However, the Board notes that the veteran clearly reported 
right shoulder symptoms in his April 1995 reserve medical 
examination report of medical history.

Nonetheless, the fact that the veteran had an episode of 
right elbow tendinitis during the period of his reactivation 
for the Persian Gulf Conflict where he was clearly documented 
to have participated as an air crew member in numerous C-141B 
transport aircraft sorties, together with the veteran and his 
fellow service member's statements regarding the necessity of 
loading and unloading and carrying necessary luggage and 
other equipment to and from the aircraft during each sortie, 
makes the veteran's claim of having right shoulder bursitis 
which is attributable to incidents of active service entirely 
plausible.  The Board notes that the veteran is routinely 
listed as approximately 69 inches tall with a weight at or 
below 150 pounds.  The Board also notes that the veteran has 
otherwise been employed as a pharmacist, an occupation not 
generally requiring significant physical labor, following his 
separation from active service.  

However, the necessary medical evidence providing a causal 
connection between incidents of service and the post-active 
service documented onset of right shoulder bursitis is 
provided in the letter provided by the veteran's former 
senior flight surgeon.  That letter reasonably related the 
documented onset of right shoulder bursitis from after 
service to the period of the veteran's recall to active 
service from September 1990 through June 1991 including his 
duties as a flight engineer.  In reviewing the service 
medical records on file, it is clear that this physician 
routinely saw the veteran from March 1990 through April 1995.  
The Board presumes that a senior flight surgeon has personal 
knowledge of the rigors of air crew member duties including 
the requirement that the veteran load and unload luggage and 
equipment from aircraft over a period of many months.  It is 
also noteworthy that the February 1997 VA examination report 
which found right shoulder tendinitis also concluded that the 
veteran's problem was consistent with excessive lifting and 
adduction of his arm.  

As noted above, 38 C.F.R. § 3.303(d) provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that evidence 
pertinent to service, establishes that the disease was 
incurred in service.  The Board, resolving all reasonable 
doubt in the veteran's favor, concludes that the veteran's 
right shoulder disorder was incurred in service.  38 U.S.C.A. 
§ 5107(b).


ORDER

Service connection for a right shoulder disability is 
granted.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 7 -

- 2 -


